DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2021 & June 16, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informality: in line 2, the phrase “provided at a” appears to be a typo since the “separate edge protection part” is a distinct component [suggesting the phrase might be --provided with a-- instead].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the phrase “- in a side view of the drawer side wall -” renders the claim indefinite because it is unclear whether the limitation within the dashes / hyphens are actually part of the positively claimed invention; in lines 3-4, the phrase “the rear lower end” does not have a proper antecedent basis; and in line 5, it is not clear whether the limitation “the drawer bottom” is a positively claimed feature since it was originally introduced within line 2 as an intended use feature.  In Claim 3, line 2, the phrase “the lower longitudinal edge” does not have a proper antecedent basis.  In Claim 4, the phrase “- viewed in cross-section -” renders the claim indefinite because it is unclear whether the limitation within the dashes / hyphens are actually part of the positively claimed invention.  In Claim 5, the phrases “the bent portion” [lines 1-2] and “the lower part of the outer wall” [line 2] do not have a proper antecedent basis; and the phrase “- which part preferably extends substantially parallel to the portion -” renders the claim indefinite because it is unclear whether the limitation within the dashes / hyphens are actually part of the positively claimed invention.  In Claim 6, the phrase “- which is preferably between 0.1mm and 2mm and particularly preferably between 0.2mm and 1mm in thickness -” renders the claim indefinite because it is unclear whether the limitation within the dashes / hyphens are actually part of the positively claimed invention.  In Claim 7, line 2, the phrase “preferably also the inner wall” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is part of the claimed invention; in line 3, the phrase “in the region of the end” does not have a proper antecedent basis; and the phrase “that preferably extends substantially at a right angle to the adjoining outside surface of the outer wall” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is part of the claimed invention.  In Claim 8, the phrase “for example substantially in the shape of a circular art” renders the claim indefinite because it is unclear whether the limitation following the phrase “for example” is part of the claimed invention.  In Claim 9, lines 2-3, the phrase “preferably between 2mm and 5mm” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is part of the claimed invention.  In Claim 10, the phrases “the spacing”, “the intersection”, “the notional prolonged lower longitudinal edge” & “the notional prolonged rear vertical edge” do not have a proper antecedent basis; and the phrase “preferably at least 2mm, and is at most 2cm” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is part of the claimed invention.  In Claim 11, the phrase “preferably by way of a latching connection” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is part of the claimed invention.  In Claim 12, lines 1-2, the phase “the lower region” does not have a proper antecedent basis.  In Claim 13, the phrases “the rear end”, “the straight lower longitudinal edge” and “the straight rear vertical edge” do not have a proper antecedent basis.  In Claim 15, line 2, the phrase “optionally coating same” renders the claim indefinite because it is unclear whether the limitation following the term “optionally” is part of the claimed invention.  In Claim 17, line 2, the phrase “a drawer bottom” is unclear and confusing since it is not known whether this is a new and distinct limitation, or if it is a reference back to the previously defined “drawer bottom” recited in Claim 1; additionally, the phrase “- preferably releasably -” renders the claim indefinite because it is unclear whether the limitation within the dashes / hyphens are actually part of the positively claimed invention.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 13, 14, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1775225.  EP`225 teaches of a double-walled drawer side wall (3) comprising: an outer wall (8), an inner wall (3) connected to the outer wall (fig. 4), and a base (viewed as the lower section of the outer wall) for a drawer bottom (such as (4) or an insert), wherein a rounded configuration is provided at the rear lower 5end of the outer wall (note rounded bottom corners as shown in fig. 1), and in that this rear lower end of the outer wall can be located lower than a drawer bottom (such as an insert).  As to Claim 2, the rounded configuration is formed at the outer wall itself (shown).  As to Claim 3, the outer wall is flanged (along (15)) at the lower longitudinal edge.  As to Claim 4, the outer wall is bent in a substantially U-shaped configuration, wherein the bent portion extends at the inside of the outer wall (note fig. 4 for example).  As to Claim 7, the outer wall can be provided with a coating (such as a painted finish [0024]), wherein the coating is also provided in the region of the end of the rounded configuration.  As to Claim 8, the rounded configuration is curved in a convex shape (arc shape).  As to Claim 13, the rounded configuration extends from the rear end of a straight lower longitudinal10 edge of the outer wall to a lower end of a straight rear vertical edge of the outer wall.  As to Claim 14, a process for producing the double-walled drawer side wall comprises forming the rounded configuration at a rear lower end of the outer wall (machining step) and then coating (applying painted finish) the drawer side wall together with the rounded configuration thereof.  As to Claim 16, a drawer (box/drawer) comprising two oppositely disposed double-walled drawer side 15walls (3), each of the two oppositely disposed double-walled drawer side walls being configured as the double-walled drawer side wall.  As to Claim 17, the drawer further comprising a forward front panel (1), a rear back wall (2), and a drawer bottom ((4) or an insert) respectively connected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP`225.  EP`225 teaches applicant’s basic inventive claimed side wall as outlined above, including the walls of the side wall being made of sheet metal; but EP`225 does not show particulars of the side wall, i.e., bent portion having same rounded configuration as the lower part, thickness of the sheet metal, curvature / spacing of the rounded configuration, as set forth by the applicant.  As to the bend portion having the same shape as the lower part, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  By having the bent portion the same shape as the lower part, both the bent portion and lower part would overlap and mirror each other thereby providing extra material along the rounded configuration which would enhance the stiffness / rigidity of the side wall corner.  As to the thickness of the sheet metal, the position is taken it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention to vary the thickness of the metal utilized depending upon the needs and/or preferences of an end user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As to the size of the rounded configuration, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  The size of the rounded configuration can change depending on whether a smaller corner or larger corner is desired.
Claims 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP`225 in view of Newton [US 3,608,682].  EP`225 teaches applicant’s basic inventive claimed side wall as outlined above, but does not show a separate edge protection part along the corner of the structure.  As to this feature, Newton is cited as an evidence reference for the known use of incorporating edge protection parts (34) along corners of an article.  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`225 so as to include corner protection parts in view of Newton’s teaching because this arrangement would allow for distinct parts to be connected to the rounded configuration thereby providing further protection to the side wall’s corners while also serving to conceal edges of the bent sheet metal. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP`225 in view of Berger [US 2005/0116593].  EP`225 teaches applicant’s basic inventive claimed side wall as outlined above, but does not show the inherent rail that would be associated with the drawer and housed between the outer and inner walls of the side wall.  As to this feature, Berger is cited as an evidence reference for the known use of drawer box rail (16) having a U-shaped profile (fig. 2) arranged between an inner wall and an outer wall of a drawer side wall in an analogous art.  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of EP`225 so as to include a drawer box rail which can be housed within the drawer’s side wall in view of Berger’s teaching because this arrangement would allow for the linear travel of the drawer/box, relative to an article of furniture, where the slide assembly would reside within the cavity between the outer and inner walls of the side wall as is conventional in the double-walled drawer art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various side walls of drawers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOH
August 18, 2021

/James O Hansen/Primary Examiner, Art Unit 3637